5/1/2019       SCANNED Page1




                                                          CAUSE NO.           401 -82805-20| 8

STATE 0F TEXAS                                                                 §                     1N   THE 401$T DISTRICT COURT
                                                                               §
vs.                                                                            §                    0F                 FILED IN
                                                                              §
                                                                                                                5th COURT OF APPEALS
TRESHAWN JAHMAL ROBINSON                                                      §                     COLLIN COUNTY,DALLAS,
                                                                                                                    TEXAS TEXAS
                                                                                                               05/01/2019 12:33:01 PM
                                                               02%:                                                   LISA MATZ
                                                                                                                        Clerk
TO THE HONORABLE JUDGE OF SAID COURT:

      COMES NOW the defendant,                 his/her attorney (if shown below), and the attorney for the State 0f Texas, and                            would
show   the Court that the defendant will plead
lesser included offense
agreement:
                                 ofthe charge    in   (Count   _
                                                          GUILTY          t0 the offense

                                                                         0f) the
                                                                                             of    SEXUAL ASSAULT as charged
                                                                                   charging instrument and they make the following plea
                                                                                                                                               in   or as a




Term of Conﬁnement:                             (years) (months) (days).
                                                                                                                                           V
                                                                                                                                                          m
D     Post-conviction      community supervision          for                        (years) (months) (days).
                                                                                                                                                          f:
                                                                                                                                   ‘




D     Deferred community supervision for                                 (years) (months) (days).                                                         i:
D     Pay ﬁne    in the   amount 0f $                           ,   as directed by the Supervision Ofﬁce.
                                                                                                                                                          T
D     Pay   restitution, jointly    and severally with co-defendant(s)              in the   amount 0f $
                                                                                                                                  {t
                                                                                                                                       >




                                                                                                                                               .
                                                                                                                                                       gs:

D     Afﬁrmative ﬁnding the defendant used or exhibited a deadly weapon, to-wit:                                                                       5’2


D
D     Serve    _
      Pay $50.00    to    Crime Stoppers within

                         days    in the
                                                       thirty (30) days.


                                          Collin County Jail to begin

                        D Work Release D Off Work Hours D Weekends
D     Perform                        hours of community service work               at the rate    0f 10 hours per month managed and                 facilitated
      by such agencies as the Supervision Ofﬁcer directs and pay                     all   costs associated therewith, as directed     by           the
      Supervision Ofﬁcer.

D     Have no contact with co-defendant(s),             to-wit:


D     Testify honestly about any co-defendant’s participation in this offense, to-wit:


D     Have no    direct   communication with the victim,                                                          ,
                                                                                                                      and his/her family and
      maintain a distance of at least 50 yards from the victim’s residence or place of employment.

D     Provide identity 0f drug source.

D     Driver’s License      is   suspended for            years.


D     Participate in     and successfully complete the              SAFP Program      in the Institutional   Division and aftercare program.

D     Other:




COMPLY WITH ALL OTHER CONDITIONS OF COMMUNITY SUPERVISION AS DIRECTED BY THE
SUPERVISION OFFICER.




Revised:   09/01/2017                                                         1



                                                                                                                                               6K                 .\
                                                 COURT’S ADMONITIONS TO DEFENDANT

  .—
             The offense of       SEXUAL ASSAULT             as charged in (or as a lesser included offense 0fthe charge in) (C0unt_         oﬂ
             the charging instrument has a range of punishment (as enhanced, if applicable) 0f (check one below):
             Capital Offense (Death Penalty Waived): Life without parole in the Institutional Division ofthe Texas
             Department 0f Criminal Justice.
             l“ Degree Felony: Life or
                                       any term not more than 99 years 0r less than 5 years in the Institutional Division of
             the Texas Department of Criminal Justice and an optional ﬁne not to exceed $ 0,000.      1

             2nd
                 Degree Felony: A term not more than 20 years or less than 2 years conﬁnement in the Institutional Division
             0f the Texas Department of Criminal Justice and an optional ﬁne not t0 exceed $10,000.
             3rd
                 Degree Felony: A term not more than 10 years or less than 2 years conﬁnement in the Institutional Division
             0fthe Texas Department 0f Criminal Justice and an optional ﬁne not t0 exceed $10,000.
             State Jail Felony: A term not more than 2 years 0r less than 180 days conﬁnement in a State Jail and an optional
DDDUDDDKDD   ﬁne not to exceed $10,000.
             Habitual Offender: Life 0r a term not more than 99 years or less than 25 years conﬁnement in the Institutional
             Division of the Texas Department 0f Criminal Justice.
             l“ Degree Felony Enhanced: Life or any term not more than 99 years or less than 15
                                                                                                   years in the Institutional
             Division 0fthe Texas Department of Criminal Justice and an optional ﬁne not t0 exceed $10,000.
             2““ Degree
                          Felony Enhanced: Life or any term not more than 99 years 0r less than 5 years in the Institutional
             Division 0fthe Texas Department of Criminal Justice and an optional ﬁne not to exceed $10,000.
             3rd
                 Degree Felony Enhanced: A term not more than 20 years or less than 2 years conﬁnement in the
             Institutional Division ofthe Texas Department of Criminal Justice and an optional ﬁne not to exceed $10,000.
             State Jail Felony Punished as 2"“ Degree Felony: A term not more than 20 years 0r less than 2 years
             conﬁnement in the Institutional Division of the Texas Department of Criminal Justice and an optional ﬁne not to
             exceed $10,000.
D            State Jail Felony Punished as 3rd Degree Felony:           A term not more than 10 years or less than 2 years
             conﬁnement       in the Institutional   Division ofthe Texas Department of Criminal Justice and an optional ﬁne not to
             exceed $10,000.
             State Jail Felony Punished as Class    A Misdemeanor (12.44(a)): A term of up to 1 year conﬁnement in the
             Collin County      Jail, ﬁne not t0 exceed $4,000, or both such conﬁnement and ﬁne.
                                        0r a
             State Jail Felony Reduced to a Class A Misdemeanor (12.44(b)): A term of up to      year conﬁnement in the
                                                                                                             1


             Collin County Jail, or a ﬁne not to exceed $4,000, 0r both such conﬁnement and ﬁne.
             Other:



             The recommendations of the prosecuting attorney are not binding on the Court. If a plea agreement does exist,
             the Court will inform you whether it will follow or reject the agreement in open court and before any ﬁnding on
             your plea. Should the Court reject any plea agreement, you will be permitted t0 withdraw your plea.

             Ifthe punishment assessed does not exceed the agreement between you and the prosecutor, the Court must give
             its   permission to you before you      may   appeal on any matter in this case except for those matters raised by written
             motions prior to     trial.



             Ifyou are not a citizen ofthe United States of America, a plea of guilty or nolo contendere           may   result in
             deportation, exclusion from admission t0 this country, or the denial of naturalization under federal law.


             You    will   be required to meet the registration requirements 0f Chapter 62 of the Code of Criminal Procedure
             (CCP) ifyou       are convicted or place   0n deferred adjudication for an offense for which a person     is   subject to the
             registration requirements         under Chapter 62 CCP.


             lfthe Court defers adjudicating your guilt and places        you under community supervision, on violation 0f any
             condition you     may be      arrested and detained as provided by law.   You   are then entitled t0 a hearing limited to a
             determination by the Court whether to proceed with an adjudication 0f guilt 0n the original charge. After
             adjudication of guilt, all proceedings, including the assessment of punishment and your right to appeal, continue
             as if adjudication of guilt had not been deferred.




Revised: 09/01/2017                                                       2
7.              Ifthe Court defers an adjudication of guilt and places  you 0n community supervision, you may have the right t0
                petition theCourt for an order of non-disclosure after successfully completing community supervision, unless
                you are ineligible due t0 the nature ofthis offense or your criminal history.

                                   DEFENDANT’S WAIVER OF RIGHTS AND JUDICIAL CONFESSION

           With the Court’s approval, the defendant herein                                states that he/she:
 l.        Understands that he has a right to be charged by an indictment returned by a grand jury, and to be served with a
           copy 0fthe indictment. If an indictment has not been returned in this case, the defendant waives those rights, and
           agrees to be tried 0n an information.
           Agrees that the court           may   accept his/her plea by broadcast by closed-circuit video teleconferencing.
           Is   same person charged in the charging instrument.
                the
9999’!"


           Waives any and all defects, errors or irregularities, whether of form 0r substance, in the charging instrument.
           Waives arraignment and formal reading 0f the charging instrument.
           Waives the ten (10) days allowed to prepare for trial after the appointment of counsel, and agrees to proceed 0n                                                      this
           date.
7.         Waives the preparation of a presentence investigation report and/or postsentence investigation report and any                                                     risk
           assessment prior to determination of any terms and conditions of probation.
8.         Waives        the right t0 ajury      trial   0n both    guilt      and punishment.
9.         Waives        any and    all   due diligence claims.
 10.       Waives        the right to subpoena witnesses and have                         them       testify   on his/her behalf.
1     1.   Waives        the right to remain silent as to guilt and punishment, and agrees t0 testify.
12.        Waives        the right to appeal to the Court of Appeals.
13.        Waives        the right to urge a motion for            new       trial.

 14.       Waives  any right under Arts. l.l4(a) and 38.43, Code of Criminal Procedure, or any other law requiring the State of
           Texas t0 preserve evidence containing biological material and agrees that all law enforcement agencies possessing
           evidence related to this case            may
                                             dispose of it without further notice to him/her, his/her attorney, or the Court.
15.        Waives the                   and cross-examine the State’s witnesses in open court, and consents t0 the introduction
                               right to confront
           of evidence against him/her in the form of written and oral stipulations 0f evidence and testimony, testimony by
           afﬁdavit, written statements of witnesses, and any other documentary evidence.
l6.        Waives the right t0 discovery beyond materials already produced 0r inspected in the case, and agrees that he/she
           has received all information necessary to enter his/her plea and dispose 0f the case.
17.        Has had an adequate opportunity to consult with his/her attorney who has explained his/her rights under the
           constitutions and laws ofthe United States and the State of Texas, and                                                 is   fully satisﬁed with the representation
    provided by his/her attorney.
18. Understands that child support, restitution, child health care costs, court fees and costs, ﬁnes, and any other court

    order,judgment, or writ may be collected from monies deposited in his/her inmate trust account.
l9.        JUDICIALLY CONFESSES                          and admits          to   committing the offense of                            SEXUAL ASSAULT exactly as charged            in

           the charging instrument 0r as a lesser included offense of the offense charged in (Count                                                          oﬂ   the charging
           instrument.
20.        PLEADS TRUE to the                 (first)    (second)    (all)     enhancement paragraphs which are contained in charging instrument,
           and judicially confesses that he/she               is   the       same person who was previously duly and legally convicted ofthe
           offense(s) alleged therein.


                                                                    DEFENDANT’S APPROVAL

                I,                     do acknowledge that:
                     the defendant herein,
1.              My attorney has explained to me,  and have read and understand the foregoing “Plea Agreement”, “Court’s
                                                                         I


                Admonitions to  Defendant”,  “Defendant’s Waiver of Rights and Judicial Confession”.
2.              My attorney has  explained t0 me and  understand the legal effects 0f waiving my rights and the consequences of
                                                                     I



                my     plea.
3.              l    knowingly, freely and voluntarily waive my rights, plead “GUILTY”, and consent to the stipulation of facts.
4.              I    request that the Court accept my plea, agreements, waivers, statements and stipulations.
                                                                                                     y.                                   /     ¥
                                                                                           \V                             ‘A...

                                                                                                                                  C/M a; my»
                                                                                                                                          1,.
                                                                                                \


                     o//                                                              K             ‘KL;   km“.   /',I/



Date                                                                                       Defendant              (
                                                                                                                      '




                                                                                           Treshawn Jahmal Robinson

Revised: 09/01/2017                                                                                  3
                                                    DEFENSE ATTORNEY’S APPROVAL

       l,      the attorney 0f record for the defendant herein, being a licensed                       member     in       good standing 0f the          State Bar of
Texas, do hereby certify that:
l.     The defendant has                a   sufﬁcient present ability to consult with                  me    with a reasonable degree of rational
       understanding, and he/she has a rational as well as factual understanding of the proceedings against him/her.
2.     l have read the foregoing “Plea Agreement”, “Court’s Admonitions to Defendant”, “Defendant’s Waiver 0f
       Rights and Judicial Confession”, fully explained each of them to the defendant, and I am satisﬁed that he/she
       understands each ofthem.
3.     I    have explained to the defendant the legal effects of waiving his/her rights and the legal consequences 0f his/her
       plea,    I have witnessed his/her signature contained herein, and I am satisﬁed that he/she understands these
                                                                                                                       rights
       and the         legal   consequences of his/her plea.
4.     l    am
            satisﬁed that the defendant’s plea, agreements, waivers, statements and stipulations are knowingly, freely
       and voluntarily made, and I do hereby approve and consent to each of them.
5.     I       acknowledge receipt 0r inspection of              all   discovery        materials       as   recorded             in   the       Discovery Log and
       Acknowledgment of Compliance signed by                    the parties and ﬁled with the                         .




           0
                  a
                  "                                                                 -


                                                                                                        l    /7___\_
Date                                                                          Attég)‘
                                                                              Printed
                                                                              State         Bar   #1
                                                                                                       Defgn
                                                                                                  ammﬂﬂnv
                                                                                                                  nt


                                                                                                            2,\,/L7V/K(/a
                                                                                                                                       j ﬂ/d              ’3


                                                              STATE’S APPROVAL

       THE STATE OF TEXAS,                      by and through its Criminal District Attorney, upon the acceptance and approval by
the Court of the defendant’s waivers               and stipulations 0f fact herein, waives its right to a trial by jury, and consents that
the plea proceeding            may   be by closed-circuit video teleconferencing.


                                                                              GREG           WILLIS, Criminal                District Attorney
                                                                              Collin County, Texas




Date
     ”301m                                                                              .
                                                                                             /éyt
                                                                              ASSIStant Dlstrlct Attorney
                                                                              Printed        Name:                                           é      0‘
                                                                              State         Bar   #1
                                                                                                             V
                                                                                                                 Aﬁ?’7
                                                                                                                    ’  (a
                                                                                                                       J          .
                                                                                                                                             I



                                                             COURT’S APPROVAL

       The Court ﬁnds the following:
l.     The defendant has a sufﬁcient present      ability to consult with his or her lawyer with a reasonable degree of
       rational understanding,  and has a rational as well as factual understanding ofthe proceedings against him or her.
2.     The defendant has the age, maturity, and intelligence to understand and does knowingly understand his or her
       rights with regard to the plea agreement, the admonishments, and waiver 0f rights and judicial confession.
3.     The defendant does knowingly waive his or her rights as described therein.
4.     The defendant does understand his or her rights regarding stipulations and does knowingly waive his or her rights
       t0      have such facts proved otherwise.
5.     The defendant does knowingly    stipulate and agree that the facts contained m the “Defendant’ s Waiver of Rights
       and Judicial Confession” are true and correct
6.     The defendant does knowingly request that neither a pre— 0r post—sentence investigation be made.
       IT IS THEREFORE ORDERED that the defendant’s waivers as they appear in the aforesaid instru             ts be and

are hereby approved, consented to,                  and accepted by    this court; that the stipulations                      be and are he                approved,
consented       t0,   and accepted by       this court, and, said instruments are   hereby         ORDERED                 ﬁled   in the     pap     0f this cause.


       SIGNED THIS                    Z           day of                                                     10:.

                                                                              ﬁié PRESIigiNG
Revised: 09/01/2017                                                       4
                                                                CAUSE NO.        401-82805-2018

STATE 0F TEXAS                                                                    §                       IN   THE 4OIST DISTRICT COURT
                                                                                  §
vs.                                                                               §                       0F
                                                                                 §
TRESHAWN JAHMAL ROBINSON                                                         §                        COLLIN COUNTY, TEXAS

                       TRIAL COURT’S CERTIFICATION OF DEFENDANT’S RIGHT 0F APPEAL*

I,   judge ofthe     trial   court, certify this criminal case:


      \é     is   not a plea-bargain case, and the defendant has the right of appeal. [or]

       D     isa plea-bargain case, but matters were raised by written motion ﬁled and ruled on before                                trial   and not
             withdrawn or waived, and the defendant has the right of appeal. [0r]
             is   a plea-bargain case, but the         trial   court has given permission t0 appeal, and the defendant has the right 0f
             appeal. [0r]
       EDD
             is   a plea-bargain case, and the defendant has                NO right of appeal.      [or]

             the defendant has       waived the       right    of appeal.



           SIGNEDTHIS                Q dayWﬂ
       l   have received a copy of         this certiﬁcation.       I   have also been informed of              my   rights concerning   any appeal 0f this
       criminal case, including any right to ﬁle a pro se petition for discretionary review pursuant to Rule 68 of the Texas
       Rules of Appellate Procedure.            I                         my attorney must mail a copy of the court of appeals’s
                                                    have been admonished that
       judgment and opinion          t0 my    last    known address and  have  only 30 days in which to ﬁle a pro se petition for
                                                                                that   I


       discretionary review in        the Court 0f Criminal Appeals. TEX. R. APP. P. 68.2. l acknowledge that, ifl wish t0 appeal
       this caseand if l am entitled to do so, it is my duty t0 inform my appellate attorney, by written communication, 0f
       any change in the address at which am currently living or any change in my current prison unit. I understand that,
                                                        I



       because of appellate deadlines, if I fail t0 timely inform my appellate attorney of any change in my address, l may
       lose the opportunity t0 ﬁle a         pro se     petition for discretionary review.




             1M                 r
                                 ’
                                      Lg
     LTreshawn Jahmalcﬁbbins‘on, Defendant
                                                                                           A,»—
                                                                                       Deferéﬁt/Ts
                                                                                       Printed   N        e:
                                                                                                               tomey
                                                                                                                 / ﬁn  w
                                                                                                                                         /
                                                                                                                                              A
                                                                                                                                                  //i
                                                                                                                                                          ,

                                                                                                                                                         ('-



       Address:                                                                        State   Bar No.1         '2 "lc     "
                                                                                                                               AA/G
                                                                                       Address:



       Telephone No.2                                                                  Telephone No.2
       Fax N0. (ifany):                                                                Fax No. (if any):

*“A defendant       in a criminal case    has the right 0f appeal under these rules. The          trial   court shall enter a certiﬁcation ofthe defendant’s
right t0 appeal in every case in      which   it    enters a judgment of guilt 0r other appealable order. In a plea bargain case—that                   is.    a case in
which a defendant’s plea was guilty 0r nolo contendere and the punishment did not exceed the punishment recommended by the
prosecutor and agreed to by the defendant—a defendant may appeal only: (A) those matters that were raised by written motion ﬁled
and ruled on before trial. 0r (B) after getting the trial court‘s permission t0 appeal.” TEXAS RULE OF APPELLATE PROCEDURE
25.2(a)(2).



Revised:   09/01/2017                                                            5
                                                    CAUSE NO.     401-82805—2018

STATE 0F TEXAS                                                    §                     1N   THE 401$T DISTRICT COURT
                                                                  §
vs.                                                               §                     0F
                                                                  §
TRESHAWN JAHMAL ROBINSON                                          §                     COLLIN COUNTY, TEXAS

                                            BACK TIME CREDIT WORKSHEET

The following     are the dates   and counties for which defendant shows       to   have back-time for incarceration:


Date Incarcerated                   Date Released                 Reason                           Coun




                                                                                                   Total Days:




Jail credit   includes dates of incarceration in the Collin   County   Jail,   as well as dates Collin    County had holds placed 0n

the defendant in other Counties or States, successfully       completed SAFP, and successfully completed           SCORE.   Jail   time

Credit   DOES NOT      include    TERM & CONDITION.




Revised: 09/01/2017                                               6
                                                       CAUSE NO.       401 -82805-2018


STATE OF TEXAS                                                                                      IN   THE 401ST DISTRICT COURT
VS.                                                                    WWWWW
                                                                                                   OF
TRESHAWN JAHMAL ROBINSON                                                                           COLLIN COUNTY, TEXAS

                                     JUDGMENT CERTIFICATE OF DEFENDANT’S PRINTS




          Defendant’s Right          Thumb*                                                               Defendant’s Hand




THIS IS TO CERTIFY THAT THE FINGERPRINTS ABOVE ARE THE ABOVE NAMED DEFENDANT’S
FINGERPRINTS TAKEN AT THE TIME OF DISPOSITION OF THE ABOVE STYLED AND NUMBERED
CAUSE.

DONE    IN   OPEN COURT ON THIS                        DAY OF                                             ,
                                                                                                              20




                                                                   SUPERVISION OFFICEIV BAILIFF / DEPUTY SHERIFF


*Indicate here       if print   other than the defendant’s right   thumb       is   placed   in   box:


D         Leﬁ Thumbprint

D         Left   /   Right Index Finger


D         Other:




Revised: 09/01/2017                                                    7